DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 23 are pending
Claims 1, 5 – 8, 10, 13-15, 17 and 18 have been amended.
Claims 21 – 23 are newly added
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4, 8, 9 and 11 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolen et al (US 2020/0306632) in view of Forlines et al (US 2015/0134572) in view of “Explaining how fighting games use delay-based and rollback netcode” by Ricky Pusch (Pusch).
As per claim 1, 8, 15, Kolen discloses: 
predicting, by the computing system, user input to a game controller associated with the player that will cause corresponding game control data to be received by the computing system … (Kolen discloses the prediction of a user input (i.e. interactions) that a game player will make to a game controller) (Kolen 0039, 0042, 0046, 0047, 0074) 
providing …data as input to a trained machine learning model; and (Kolen discloses the providing of inputs data to a trained machine learning model) (Kolen 0062
generating a score as output from the trained machine learning model, the score indicative of a probability that a type of user input will be provided to the game controller; (Kolen discloses the generation of a probability (i.e. score) indicating a probability that a type of user input will be provided to the game controller) (Kolen 0054, 0062)
…generating, by the computing system, …game control data that corresponds to the type of user input based at least in part on the score; providing the game control data as input to the video game; (Kolen disclose the generation of game control data to various prediction models as input to determine what resources or interactions will occur next in the video game) (Kolen 0100, 0103) 
receiving video game data as output from the video game based at least in part on the game control data; and causing, by the computing system, presentation of the video game data on a display... (Kolen discloses the displaying of predicted portions of the video game upon the display) (Kolen 0106)
Kolen fails to disclose specifically:
receiving, by a computing system, sensor data associated with a player of a video game;
…within a time period since the receiving of the sensor data by:
providing the sensor data as input…
proactively…in advance of receiving actual game control data from a client machine associated with the player…
…without waiting for the actual game control data to be received by the computing system.
In a similar field of endeavor, wherein user input is predicted, Forlines discloses a system for predicting a user input wherein the system comprises a touch screen sensor that receives user input. The system predicts the next touch inputs that a user will perform by means of sensing current and previous input events when the user’s finger is in contact with the touch screen and also hovering above the touch screen within a time period of the touch event. (Forlines 0016).  Using a fast touch sensor, the system is able to accurately predict future touch inputs with some degree of accuracy (Forlines 0017).  Forlines also calculates/models the probability of the future touch input, such that the model can predict multiple future events and assign a probability to each of them to indicate the likelihood of their actual occurrence in the future (Forlines 0019)                                                                                            
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kolen in view of Forlines to provide a game system for predicting future inputs wherein the future input is predicted based upon input data that is sensed by a sensor such as by a person making a first contact with a touch screen to provide a touch input and subsequent hovering of the finger above a touch screen (i.e. sensor).  This would allow the system to pre-cache or prepare the game system for predicted future events and lessen the amount of latency between the receiving of player/user inputs, processing them and game or system responding to the received inputs.
In a similar field of endeavor, Pusch discloses a method of compensating for network latency or lag wherein when the inputs of a remote client are missing, the system will predict an input and run the game with the simulated input for the remote player (Pusch page 14, par 3-4). “When the actual, correct remote inputs arrive a few frames later, the game needs to decide how to use them. If the inputs were incorrect, we perform a rollback, as previously described—the game rewinds to a previous game state and uses the new inputs to simulate (and re-predict) forward. But if these inputs are exactly as predicted (for example, the player did actually continue to hold down-back), no rollback needs to happen; the game that was shown to the player during the prediction period was correct! The game simply updates what it knows to be the last correct input from the remote player, and the local player doesn’t know anything went wrong. When the game correctly predicts the inputs, rollback ensures the game feels perfect, even if there was network trouble.” (Pusch page 15, par 1).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kolen in view of Pusch to proactively predict and generate game inputs for a remote game player wherein the inputs are executed by the game and displayed to the game player without waiting for the actual game inputs to be received.  This would compensate for momentary delays in the network while at the same time allowing the game to execute with the most likely input the remote player will input to the game.
As per claim 2, Kolen discloses: wherein the sensor data comprises raw sensor data generated by one or more physical sensors of the game controller, the raw sensor data comprising at least one of raw gyroscope data, raw accelerometer data, or raw capacitive sensor data. (Combination of Kolen in view of Forlines as applied to claim 1, Forlines 0016 – 0018)
As per claims 3, 9 and 16, Kolen discloses: wherein the type of user input comprises at least one of: actuation of a particular finger-operated control of the game controller; movement of the game controller in a particular direction; an object hovering over, or contacting, a particular portion of the game controller; or Serial No.: 16/688,833-2- Atty Docket No.: V059-0094USLee& Hayes Atty/Agent: Bradley W. Wagnerthe object pressing upon a portion of the game controller with a particular amount of force. (Combination of Kolen in view of Forlines as applied to claim 1, Forlines 0016 – 0018)
As per claim 4, Kolen discloses: prior to the predicting, receiving, by the computing system, game state data from the video game; and providing the game state data as additional input to the trained machine learning model in addition to the providing of the sensor data as the input to the trained machine learning model, wherein the score is generated based at least in part on the game state data provided as the additional input to the trained machine learning model. (Kolen discloses event logs that include data indicative of a game state wherein the data pertains to interactions a player or players have previously made in the game or tasks that took place in the game, wherein this data is used processed by a ML trainer and used to update the predictive models to provide more accurate predictions.  The predictive models in turn determine probabilities to the predictive further interactions) (Kolen 0038 - 0040, 0054).
As per claim 11, Kolen fails to disclose:
receiving, by the computing system, sensor data associated with the player; and 
providing the sensor data as additional input to the trained machine learning model in addition to the providing of the game state data as the input to the trained machine learning model, wherein the score is generated based at least in part on the sensor data provided as the additional input to the trained machine learning model.
In a similar field of endeavor, wherein user input is predicted, Forlines discloses a system for predicting a user input wherein the system comprises a touch screen sensor that receives user input. The system predicts the next touch inputs that a user will perform by means of sensing current and previous input events when the user’s finger is in contact with the touch screen and also hovering above the touch screen within a time period of the touch event. (Forlines 0016).  Using a fast touch sensor, the system is able to accurately predict future touch inputs with some degree of accuracy (Forlines 0017).  Forlines also calculates/models the probability of the future touch input, such that the model can predict multiple future events and assign a probability to each of them to indicate the likelihood of their actual occurrence in the future (Forlines 0019)                                                                                            
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kolen in view of Forlines to provide a game system for predicting future inputs wherein the future input is predicted based upon input data that is sensed by a sensor such as by a person making a first contact with a touch screen to provide a touch input and subsequent hovering of the finger above a touch screen (i.e. sensor).  This would allow the system to pre-cache or prepare the game system for predicted future events and lessen the amount of latency between the receiving of player/user inputs, processing them and game or system responding to the received inputs.
As per claim 12, Kolen discloses: wherein the sensor data comprises raw sensor data generated by one or more physical sensors of the game controller, the raw sensor data comprising at least one of raw gyroscope data, raw accelerometer data, or raw capacitive sensor data. (Combination of Kolen in view of Forlines as applied to claim 8, Forlines 0016 – 0018)
As per claim 13, Kolen discloses:
prior to the proactively generating the game control data, accessing data indicating types of user input for which game control data is to be proactively generated on behalf of players to compensate for latency; and determining that the type of user input is one of the types of user input, Serial No.: 16/688,833-5->&:Atty Docket No.: V059-0094USLee& HayesAtty/Agent: Bradley W. Wagnerwherein the proactively generating the game control data is in response to the determining that the type of user input is one of the types of user input.  (Kolen discloses a model generation system being able to filter out historical data sets according to types of data.  Namely, the model generation system can determine information types such as interaction information (i.e. input type).  This interaction information or types can be filtered for further processing based upon a relevance threshold being satisfied (Kolen 0078).  Kolen further discloses the computer resource adjustment system (Kolen 0081) may apply the generated model (Kolen 0082) during gameplay, and receiving input data that can be applied to the generated prediction models, wherein the input data comprises player interaction data (Kolen 0083).  The input data comprising the player interactions is filtered according to according to type before being provided to the computing resource adjustment system (Kolen 0083) for making predictions of future user interactions (i.e. game control data) likely to be performed by the player (Kolen 0084).
As per claims 14 and 17, Kolen discloses:
determining that the score satisfies a threshold score associated with the type of user input, the threshold score being one of a plurality of different threshold scores associated with different types of user input, wherein the proactively generating the game control data is based at least in part on the score satisfying the threshold score. (Kolen discloses generation of a predicted user interaction based upon the score being most probable (i.e. highest probability threshold) (Kolen 0054).
As per claim 18, Kolen discloses: receive the game control data associated with the player within the time period since the receiving of the sensor data; and (Combination of Kolen in view of Forlines as applied to claim 15), determine a prediction error based at least in part on comparing the actual game control data with the game control data. (Kolen discloses the determination of a penalty that is associated with a prediction model, wherein the penalty is representative of how accurate the prediction model is at correctly predicting and providing a correct game interaction versus the game interaction the player actually performed) (Kolen 0098) 
As per claim 19, Kolen discloses: log the prediction error in a database of logged prediction errors. (Kolen discloses the determination of a penalty that is associated with a prediction model, wherein the penalty is representative of how accurate the prediction model is at correctly predicting and providing a correct game interaction versus the game interaction the player actually performed) (Kolen 0098)
As per claim 20, Kolen discloses: wherein the sensor data comprises raw sensor data generated by one or more physical sensors of the game controller, the raw sensor data comprising at least one of raw gyroscope data, raw accelerometer data, or raw capacitive sensor data. (Combination of Kolen in view of Forlines as applied to claim 15, Forlines 0016 – 0018)
As per claims 21 – 23, Combination of Kolen in view of Pusch as applied to claims 1, 8 and 15.
wherein the causing the presentation of the video game data on the display comprises causing presentation of at least one of an animation associated with the type of user input or a lead-in animation associated with the animation. (Pusch discloses the presentation of video game simulation that comprises an associated animation corresponding to predicted game inputs (Pusch page 15, par 1)
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolen et al (US 2020/0306632) in view of Forlines et al (US 2015/0134572) in view of “Explaining how fighting games use delay-based and rollback netcode” by Ricky Pusch (Pusch) in view of “How I Used Deep Learning To Train A Chatbot To Talk Like Me” by Adit Deshpande (Deshpande), 8/8/2017.
As per claims 5 and 10, 
Kolen fails to disclose:
accessing, by the computing system, historical sensor data generated during past sessions of the video game or past sessions of a different video game; accessing, by the computing system, historical game control data generated within a second time period since the historical sensor data was received; labeling the historical sensor data with a label that indicates one of multiple types of user input corresponding to the historical game control data received within the second time period; and training a machine learning model using the historical sensor data as training data to obtain the trained machine learning model.
However, in a similar field of endeavor wherein past historical inputs are used to train a machine learning model, Deshpande discloses a system for utilizing machine learning models to respond as a human would respond.  Specifically, Deshpande discloses the analyzing of historical sensor data such as past text inputs made in a text based interaction found in conversation logs (Deshpande page 5, par 2).  Deshpande discloses the generation of word vectors based upon the historical conversation logs that comprise query and responses, wherein the model creates word vectors (i.e. labels) by looking at the contexts with which the words appears in sentences (queries and responses are generated at discrete different times) (Deshpande page 8, par 1). Deshpande teaches the training of a machine learning model based upon the generated word vectors (Deshpande page 8, par 4 – page 9, par 1).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kolen in view of Deshpande to train a machine learning model used to predict user input based upon historical data (historical queries and historical responses) generated in past input interaction sessions similar to gaming sessions based upon the context of word placement.  This would enable the system to better simulate actual user inputs as the context of historical inputs are considered and used to train the model and thus enable the simulation of inputs that more readily mimic past user inputs.
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolen et al (US 2020/0306632) in view of Forlines et al (US 2015/0134572) in view of “Explaining how fighting games use delay-based and rollback netcode” by Ricky Pusch (Pusch) in view of “Minimizing real-time prediction serving latency in machine learning” (hereinafter “Google Cloud”), posted 2/14/2019.
As per claims 6 and 7, 
wherein the sensor data is received over a computer network from a first client machine, and wherein the causing the presentation of the video game data on the display comprises sending the video game data to a second client machine over the computer network, the method further comprising: (Combination of Kolen in view of Forlines as applied above, Kolen discloses the use of a multiplayer game wherein clients communicate game input data to one another) (Kolen 0045)Serial No.: 16/688,833-3-Atty Docket No.: V059-0094USLee& Hayes
Kolen fails to disclose specifically the following: 
“wherein the time period is within a range of 1 millisecond to 200 milliseconds” [claim 6];  
“Atty/Agent: Bradley W. Wagnermeasuring a latency of the computer network to obtain a measured latency value; determining the time period based at least in part on the measured latency value; and selecting the trained machine learning model from multiple trained machine learning models based at least in part on the time period.” [claim 7]
However, Google Cloud discloses the determination of a latency associated with a machine learning prediction model that is also associated with a network and wherein a threshold time period of the prediction latency is determine such as 200 milliseconds and any model that does not meet that threshold value that is set is not accepted and utilized.
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kolen in view of Google Cloud wherein the machine learning model selected to be used is based upon a measure latency when compared to a threshold.  This would allow the system to be more effective by selecting the quickest prediction model thereby minimizing the delays associated with the determination of predicted inputs to the game system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715
7/12/2022

/James S. McClellan/Primary Examiner, Art Unit 3715